UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7667



RONNIE L. SIMMONS, SR.,

                                            Plaintiff - Appellant,

          versus

LARRY D. HUFFMAN; JAMES E. BRIGGS; DAVID K.
SMITH; T. BERT, Institutional Health and
Safety Inspector,

                                           Defendants - Appellees,

          and

JOHN DOE, Virginia State Department of Health;
JOHN DOE, Institutional Health and Safety
Inspector,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-590-R)


Submitted:   January 18, 1996          Decided:     February 15, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Ronnie L. Simmons, Sr., Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying
relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Simmons v. Huffman, No. CA-94-590-R (W.D. Va. Sept. 28,

1995). We deny Appellant's motion for oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2